41 N.J. 3 (1963)
194 A.2d 457
R.H. MACY & CO., INC, PETITIONER-APPELLANT,
v.
DIRECTOR, DIVISION OF TAXATION, STATE OF NEW JERSEY, RESPONDENT-RESPONDENT.
The Supreme Court of New Jersey.
Argued September 23, 1963.
Decided October 21, 1963.
Mr. Walter H. Jones argued the cause for appellant (Mr. Marvin H. Gladstone, of counsel and on the brief).
Mr. Alan B. Handler, Deputy Attorney General, argued the cause for respondent (Mr. Arthur J. Sills, Attorney General of New Jersey, attorney).
PER CURIAM.
The judgment is affirmed for the reasons expressed by Judge Conford in his opinion for the Appellate Division. See 77 N.J. Super. 155 (1962). That opinion declined to pass on the issue of discrimination because it had *4 not been raised before the Division of Tax Appeals; we note that the issue was similarly not included in the points set forth in the brief filed by the appellant in this court. Although we have subscribed to the Appellate Division's treatment of the final issue captioned "Administrative Rule-Making by Adjudication" (77 N.J. Super., at p. 179), we take this occasion to repeat Justice Burling's caution to administrative agencies in Butler Oak Tavern v. Division of Alcoholic Beverage Control, 20 N.J. 373, 383 (1956), that they should always be alert to their rule-making powers and not permit them to remain idle when their fair and timely exercise may suffice to avoid the suggested burdens of individual quasi-judicial determinations.
For affirmance  Chief Justice WEINTRAUB, and Justices JACOBS, FRANCIS, PROCTOR, HALL, SCHETTINO and HANEMAN  7.
For reversal  None.